Fairchild, C. J.
(dissenting). This dissent I deem necessary for two reasons: (1) Because the rule that the welfare of the child is of prime consideration was overlooked by the trial court, and this is a substantial error; and (2) because this is a proper case for invoking Rule 32 of the Supreme Court Rules so as to reverse the judgment because of the failure of the respondent to file a brief or present oral argument.
We do not know where the trial court thought the child’s best interests lay. It seems to have considered that our decisions have established a rule that, unless a parent is held to be unfit, he or she has an absolute right to the custody of the child. As a general thing, but not invariably, the child’s best interest will be served by living in its parent’s home. If circumstances compel a contrary conclusion, the interest of the child, not a supposed right of even a fit parent to have custody, should control. The trial court was mistaken when it said in its memorandum opinion, “Under the decisions of this state the court has no choice but to grant custody of this child to its mother.” The appellants have had custody of this child by consent of all parties throughout all seven and one-half years of the boy’s life. The child has been taught to believe that his grandmother is his mother, and that his real mother is his sister. A transition in custody now would *19necessarily bring about a tragic situation in which the child would seriously suffer. The court recognized the emotional effect upon the child and added a note of regret in issuing the order, saying, “The court will not order but I do suggest that if some transitional period can be worked out, that all parties to this action co-operate in seeing that the emotional shock to the child is lessened as much as possible.” The court also said in his decision, “The writer is not unmindful of the fact that the child is going to suffer a severe emotional shock in the transfer of custody to his mother, but I feel that that will be temporary and it can be lessened a great deal by co-operation between the parties, if that co-operation is possible.” We note also the testimony of the welfare worker as to the immediate effect upon the child, where she says, “I firmly believe that you are going to have an emotionally disturbed child as a result of this, on a transfer at this time. He is not old enough to reason out these things. To him, he is being taken from his mother and father, which of course, is not true, but he does not know, but somebody is going to tell him, you can rest assured of that, and you are going to have a sick little boy, that I am positive' of.”
Since the child’s mother married, about five years before this proceeding was started, there have been indications and attempts at times by the real mother of the child to change the custody from the grandparents to her. Each of these efforts, however, have been discontinued, and the child permitted to stay with the grandparents. This last effort likewise was evidently abandoned after the court below entered his order granting her the custody of the child. This is borne out by the fact that the attorney for the respondent mother was willing to accept a note for his fees on the appeal, and in spite of such offer the mother declined to authorize him to defend the appeal. Assuming, as I believe we must from the record, the willingness of the mother to assist in lessening the shock to the child, her refusal to proceed with this appeal *20appears to be attributable to such an attitude. Such failure to proceed on her part warrants reversal of the judgment under Supreme Court Rule 32, which provides: “When a cause is submitted or presented by counsel for appellant or plaintiff in error, but not by the opposing party, the judgment or order appealed from may be reversed as of course, without argument.”
In view of the circumstances, I respectfully dissent.
I am authorized to say that Mr. Justice Brown and Mr. Justice Currie concur in this dissent.